Rule 3136.     Distribution of Proceeds

       (a)     Not later than thirty days after the sale of real property and not later than

five days after the sale of personal property, the sheriff shall prepare a schedule of

proposed distribution of the proceeds of sale which shall be [kept on file and shall be

available for inspection in the sheriff’s office] filed in the prothonotary’s office.

No schedule of distribution or list of liens need be filed when the property is sold to the

plaintiff for costs only.

       (b)     When a receipt of the plaintiff or other lien creditor has been accepted on

account of the purchase price the schedule shall set forth the name and address of the

plaintiff or lien creditor, the amount of the judgment or lien, identifying it, and the amount

of credit claimed and allowed upon the purchase price.

       (c)     In sales of real property the sheriff shall attach to the schedule a list of

liens upon the property sold as certified from the record by the proper officers or a

guaranteed search from any title company authorized to do business within the county.

The cost of certifying the list of liens or the title search, the acknowledgment, recording

and registry of the deed and transfer or documentary stamps shall be charged as an

expense of distribution.

       (d)     The sheriff shall distribute the proceeds of sale in accordance with the

proposed schedule of distribution, unless written exceptions are filed with the sheriff not

later than ten (10) days after the filing of the proposed schedule.

       (e)     Upon the filing of exceptions, the sheriff shall transmit them to the

prothonotary together with a copy of the proposed schedule of distribution.

       (f)     The court shall determine the exceptions, and for this purpose may

receive evidence by deposition or otherwise, or may appoint an auditor to hear the

evidence and report to the court.
       (g)    The proceeds of sale need not be paid into court by the sheriff but upon

petition of the sheriff or any party in interest, the court may order the proceeds to be

paid into court to await distribution or may order the sheriff to invest the fund for

distribution pending final disposition of the exceptions or an appeal therefrom.

       (h)    If the sheriff receives any money for costs or in connection with a stay,

adjournment or postponement of sale or otherwise, the sheriff shall account for it on

returning the writ.




                                            2